Citation Nr: 1013774	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1994.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims for 
service connection for bilateral knee disorders.  The Veteran 
disagreed and perfected an appeal.

In March 2010, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at 
a video conference hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  In this case, the Veteran has 
been diagnosed with osteoarthritis of both knees.  The 
Veteran has testified that he spent hundreds of hours on a 
paved training field where he endured hours of marching and 
standing and that the wear of that experience has resulted in 
his bilateral knee osteoarthritis.  Finally, although there 
is medical evidence of his current knee condition, there is 
no medical opinion regarding whether his knee condition is as 
likely as not related to the activity he performed during 
active duty service.  For those reasons, the Board finds that 
the elements of McLendon have been satisfied and further 
finds that a medical examination to determine etiology of the 
Veteran's knee disorders is necessary in order to make a 
decision on the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with a 
medical examination by an orthopedic 
physician who shall review the Veteran's 
VA claims folder prior to the examination.  
The examiner shall provide a diagnosis of 
any existing knee disorder and provide an 
opinion whether it is as likely as not 
that the Veteran's bilateral knee 
osteoarthritis was caused or aggravated by 
the Veteran's numerous hours of marching 
on hard surfaces or any combination of 
activities performed during active duty.  
The examiner shall state a complete 
rationale for any opinion rendered.  If 
the examiner is unable to provide an 
opinion without resort to mere 
speculation, the examiner shall provide 
reasons why that is the case.  The 
examiner's clear and concise written 
report shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's 
claims for entitlement to service 
connection for bilateral knee disorders.  
If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


